UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-144910 SINOBIOPHARMA, INC. (Exact name of small business issuer as specified in its charter) Nevada 26-3002371 (State or other jurisdiction of incorporation or organization) (IRS Employer identification No.) 8 Zhong Tian Road Nantong City, Jiangsu Province, the People’s Republic of China 226009 (Address of principal executive offices) 011 - (86) 51-385328336 (Registrant’s telephone number, including area code) Copies to: Gregory Sichenzia, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes [] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 117,587,608 shares of common stock, $.0001 par value, were outstanding as of October 15, 2010. TABLE OF CONTENTS Page PART I Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 19 PART II Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. (Removed and Reserved) 19 Item 5. Other Information 19 Item 6. Exhibits 20 SIGNATURES 21 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements SINOBIOPHARMA, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS August 31, 2010 May 31, 2010 (UNAUDITED) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Notes receivable Accounts receivable, net Inventories, net Advance payments Other receivables Available for sale securities - Total Current Assets Advance payment to shareholder for intangible assets Property, plant and equipment, net Intangible assets, net $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Loans from government Advance from customers Income tax payable Other payables Total Current Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, $0.0001 par value;10,000,000 shares authorized; - 1,000,000 shares issued and outstanding at August 31, 2010 andMay 31, 2010 Common stock; $0.0001 par value; 2,490,000,000 shares authorized; 117,587,608 shares issued and outstanding at August 31 and May 31, 2010 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Stockholders' Equity $ $ See notes to the consolidated financial statements 2 SINOBIOPHARMA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Three months ended August 31, SALES $ $ COST OF GOODS SOLD GROSS MARGIN OPERATING EXPENSES Selling expenses Research and development Depreciation and amortization General and administrative expenses TOTAL OPERATING EXPENSES INCOMEFROM OPERATIONS OTHER INCOME/(EXPENSES) Interest income Interest expenses ) ) Otherincome/(expenses) ) TOTAL OTHER INCOME/ (EXPENSES) ) INCOME BEFORE INCOME TAX EXPENSE INCOME TAX EXPENSE ) - NET INCOME OTHER COMPREHENSIVE INCOME: Foreign Currency Translation Adjustment COMPREHENSIVE INCOME $ $ Earnings per share: Basic and Diluted $ $ Weighted average number of common shares outstanding – basic and diluted See notes to the consolidated financial statements 3 SINOBIOPHARMA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three months ended August 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cashprovided by operating activities: Depreciation and amortization Stock-based payments - Stock-based compensation - Imputed interest expense on shareholders' loans - Amortization of discount in interest expense Gain from discount of non-interest government loan ) - Gain from sales of available for sales securities ) - Notes receivable ) - Accounts receivable, net ) Inventories ) Advance payments ) ) Other receivables ) Accounts payable ) ) Advance from customers Income tax payable ) - Other payables Net Cash Provided by/(Used in) Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES Sales of available for sales securities - Acquisition of property and equipment ) ) Net Cash Used in Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of shareholder loans - ) Proceeds from loans due to bank loan and government loan - Repayment of loans from bank loan and government loan ) ) Net Cash (Used in)/Provided by Financing Activities ) EFFECT OF FOREIGN CURRENCY FLUCTUATIONON CASH NET INCREASE/(DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS - BEGINNING OF YEAR $ $ CASH AND CASH EQUIVALENTS - ENDING OF YEAR $ $ Supplemental cash flow information: Cash paid for income taxes $ $
